         Case 1:11-cr-00230-CM Document 34 Filed 12/08/20 Page 1 of 11
                                                                  USDCSDNY
                                                                  DOCUMENT
UNITED STATES DISTRICT COURT                                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                     DOC#:                       I

_ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ _x                               DATE FILED: I l / fi/2 "        '

UNITED STATES OF AMERICA


               V.                                                    11 CR 230 (CM)


JOHN STOLARZ,

                      Defendant.

_ __ _ __ _ _ __ _ _ __ __ _ _x


     DECISIO     AND ORDER GRANTING MOTION FOR COMPASSIONATE RELEASE

McMahon, C.J.:

       On October 31, 201 1, John Stolarz was sentenced by this Court to a 151 months' in

prison, in connection with his plea of guilty to attempted bank robbery. Stolarz is currently

serving his sentence at FCI Allenwood Medium- his projected release date is February 1, 2022.

       Before the Court is Stolarz' s motion asking the Court to grant him compassionate release

pursuant 18 U.S.C. §3 582(c)(l)(A)(i), as amended by the First Step Act ("FSA"), P.L. 11 5-391.

Stolarz claims that his age (he is now nearly 80 years old), his serious medical conditions

(including cardiovascular disease, hyperlipidemia and hypertension), and the spread of COVID-

19 at FCI-Allenwood Medium, "constitute ' extraordinary and compelling reasons' to reduce his

sentence to time served, and convert the unserved portion of his prison sentence to an additional

term of supervised release, so that he can seek safety at a residence in New Jersey." Stolarz

Motion at 1.
           Case 1:11-cr-00230-CM Document 34 Filed 12/08/20 Page 2 of 11




        Government opposes Stolarz motion arguing that he has not shown extraordinary and

compelling circumstances warranting his release, and that, even if he had, the sentencing factors

at 18 U.S.C. § 3553(a), would counsel against release.

        Compassionate Release

        Under 18 U.S.C. § 3582(c), a district court "may not" modify a term of imprisonment

once imposed, except under limited circumstances. One such circumstance is the so-called

compassionate release provision, which provides that a district court " may reduce the term of

imprisonment" where it finds "extraordinary and compelling circumstances."§ 3582(c)(l)(A)(i).

A motion under this provision may be made by either the Bureau of Prisons or a defendant, but

in the latter case only "after the defendant has fully exhausted all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion on the defendant's behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant's facility, whichever is

earlier." Id. (emphasis added). Thus, where a compassionate release motion is brought by a

defendant who has not "fully exhausted all administrative rights," the district court " may not"

modify his term of imprisonment.

         If a defendant demonstrates that he has exhausted his administrative remedies with the

BOP, the Court must then consider whether the defendant has met his burden of establishing

"extraordinary and compelling circumstances" warranting release. 1 Until recently, this Court-

and many of my district court colleagues- looked to United States Sentencing Guidelines §

I B 1.13 (the applicable Guidelines section for sentencing reductions pursuant 18 U.S.C. §



1
 "A party with an affirmative goal and presumptive access to proof on a given issue normally has the burden of
proof as to that issue." See, e.g., United States v. Butler, 970 F.2d 10 17, 1026 (2d Cir. 1992).

                                                        2
               Case 1:11-cr-00230-CM Document 34 Filed 12/08/20 Page 3 of 11




3582(c)(l)(A)(i)), for guidance on what constituted "extraordinary and compelling

c ircumstances." 2 That changed on September 25, 2020, when the United States Court of Appeals

for the Second Circuit held that § 1B 1.13 is not applicable to a motion brought by a defendant in

the district court. United States v. Brooker           o. 19-32180-CR, 2020 WL 5739712, at *6 (2d Cir.

Sept. 25, 2020). The Second Circuit reasoned that the language of§ 1B 1.13- language that has

not been updated since the passing of the First Step Act-addressed only sentencing reduction

motions initiated by the Bureau of Prisons. Id. In making clear that the district court was not

constrained by the narrow grounds for granting compassionate release in § 1B 1.1 3, the Second

Circuit declared unequivocally that "district courts have discretion to consider the full slate of

extraordinary and compelling reasons that an imprisoned person might bring before [the court] in

motions for compassionate release," and that "neither Application                     ote 1(D), nor anything else

in the now-outdated version of Guideline § 1B 1.13, limits the district court's discretion." Id at *7.


2
 The Application Notes to Section I B 1.13 describe the circumstances under which "extraordinary and compelling
reasons" exist. See § I B 1.13 comment (n. I). For example, the medical circumstances ground reads as follows:

(A)      Medical Condition of the Defendant.-

         (i)       The defendant is suffering from a terminal illness (i.e., a serious and advanced illness with an end
                   of life trajectory). A specific prognosis of life expectancy (i.e., a probability of death within a
                   specific time period) is not required. Examples include metastatic solid-tumor cancer, amyotrophic
                   lateral sclerosis {ALS), end-stage organ disease, and advanced dementia

         (ii)      The defendant is-

                   (1)      suffering from a serious physical or medical condition,

                   (II)     suffering from a serious functional or cognitive impairment, or

                   (III)    experiencing deteriorating physical or mental health because of the aging process, that
                            substantially diminishes the ability of the defendant to provide self- care within the
                            environment of a correctional facility and from which he or she is not expected to
                            recover.

Id. § I B 1.13 comment (n. I).

                                                           3
          Case 1:11-cr-00230-CM Document 34 Filed 12/08/20 Page 4 of 11




       What Brooker did not change, however, is the mandate in § 3582(c)(l)(A)(i) that a court

contemplating a defendant's release pursuant to that section must first consider the sentencing

factors at 18 U.S.C. § 3553(a), to the extent they are applicable, and determine whether they

counsel for or against release. A court may still deny compassionate release where the § 3553(a)

factors override, in any particular case, what would otherwise be extraordinary and compelling

circumstances.

       Stolarz's Motion in the Bureau of Prisons

       Stolarz made an administrative request for compassionate release to the warden on April

7, 2020-that request was denied on April I 0. Accordingly, he has exhausted his administrative

remedies with the BOP, and his present motion- filed on October 19, 2020-for compassionate

release is properly before this Court.

       Stolarz' s Motion in the District Court

       Post Brooker, a court considering an inmate's compassionate release motion based on

medical grounds need no longer look to the applicable Application     otes in the Sentencing

Guidelines to determine whether the inmates medical condition meets the rigid medical criteria

enumerated in the Guidelines that would warrant release. In the context of a compassionate

release motion predicated on an inmates poor health and the risk of contracting COVID-19 in a

Bureau of Prisons facility, the Court may now recognize the obvious: An inmate ( l) in a Bureau

of Prisons Facility with a high rate of COVID-19 infections, and (2) who suffers from health

conditions found by the Center for Disease Control to place a person at an increased risk of

suffering a severe outcome from Covid-19, has met the "extraordinary and compelling" standard

warranting compassionate release.

                                                 4
          Case 1:11-cr-00230-CM Document 34 Filed 12/08/20 Page 5 of 11



        Here there is no question that Stolarz, is at risk of suffering a severe outcome if he were

to contract COVID-1 9. First and foremost, Stolarz is 79 years old-14 years older than the 65

years old threshold set by the CDC. See Older Adu lts, https://www.cdc.gov/ coronavirus/ 2019-

ncov/need-extra-precautions/older-adults.html.

        Second, Stolarz has hypertension, cardiovascular disease and hyperlipidemia; and at least

hypertension has been recognized by the CDC and WHO to have " been associated with

increased illness severity and adverse outcomes" from COVID-1 9. See CDC, Interim Clinical

Guidance for Management of Patients with Confirmed Coronavirus Disease (COVID- 19),

https:// bit.ly/3cjQyRM. See also CDC COVID-19 Response Team, Preliminary Estimates of the

Prevalence of Selected Underlying Health Conditions Among Patients with Coronavirus Disease

2019- United States, February 12- March 28, 2020, at tbl.1 , CDC, Morbidity & Mortality

Weekly Report (Apr. 3, 2020) ("Prevalence Report'"), at 383, available athttps://bit.ly/34A6Rql

(concluding, "consistent with findings from China and Italy," that "patients with underlying

hea lth conditions and risk factors, including ... hypertension, ... might be at higher risk for severe

disease or death from COVID-19"); World Health Org., Report of the WHO-China Joint

Mission on Coronavirus Disease 2019 (COV ID- 19), at 12 (Feb. 24, 2020) ("WHO-China

Report") at 12 ("Individuals at highest risk for severe disease and death include ... those with

underlying conditions such as hypertension."). T he WHO has fo und that the mortality rate

among those with hypertension is 8.4%, compared to 1.4% for those otherwise healthy. Id.

        I therefore find that Stolarz has an elevated risk of suffering a negative outcome should

he become infected by COVID-19 .




                                                   5
             Case 1:11-cr-00230-CM Document 34 Filed 12/08/20 Page 6 of 11




           In regard to the risk of contracting COVID-19 at Allenwood Medium FCI: According to

BOP website, there have been 785 COVID- 19 tests administered at Allenwood Medium since

the Pandemic began, yielding 241 positive results. See BOP COVID-19 Dashboard,

https://www.bop.gov /coronavirus/ (last visited December 2, 2020. Currently, there are 102

inmates and 8 staff at Allenwood Medium testing positive for the virus. 3 The implementation of

the Bureau of Prison' s National Multi-Phase Action Plan for com batting COVID-19 (see BOP

COVID-19 Action Plan, https://www.bop.gov/ resources/ news/202003 l 3_ covid-19.jsp.,

(periodic updates to plan omitted)), appears to have had limited effect in controlling the virus at

Allenwood Medium. There is no reason to believe the facility will fare any better during the

latest surge in the pandemic. A person like Stolarz- with an elevated risk of suffering a serious

outcome from COVID-19-would certainly be better off if he were living in an environment that

had a lower infection rate.

           Stolarz-having demonstrated that he is in mortal danger if he contracts COVID-19 and

that Allenwood Medium has been unable to control the virus in that institution- has met his

threshold burden of showing an extraordinary and compelling reason to grant him compassionate

release.

           But then there are the sentencing factors set forth at 18 U.S.C. § 3553(a) to consider, and

that is where this motion becomes difficult. Stolarz criminal history is epic:

      •     In 1959, the defendant was convicted of illegally wearing an air force uniform on a
            government reservation in the Southern District of New York and sentenced to a term of
            imprisonment of six months. PSR 136-37.



3
  After dealing with numerous compassionate release motions over the last several months, I have learned that BOP
statistical reporting for a particular facility does not always comport with, and often understates the actual infection
rate at that facility.
                                                              6
     Case 1:11-cr-00230-CM Document 34 Filed 12/08/20 Page 7 of 11




•   In 1959, the defendant was convicted of passing fake checks in New York County
    Supreme Court. He was sentenced to an indeterminate sentence and served
    approximately 3 years. PSR 1138-39.

•   In 1964, the defendant was convicted of impersonating an air force officer in the
    Southern District of New York and sentenced to a term of imprisonment of a year and a
    day. PSR 11 40-41.

•   In 1964, the defendant was convicted of forgery, breaking and entering, and larceny of a
    motor vehicle in ew Jersey state court and sentenced to a term of imprisonment of
    three to five years. PSR 1142-43.

•   In 1971 , the defendant was convicted of making a false statement on an income tax
    return in the District of New Jersey and sentenced to a term of imprisonment of three
    years. PSR 1144-45.

•   In 1974, the defendant was convicted of assaulting a postal service employee in the
    District of Nevada in connection with a post office robbery and sentenced to a term of
    imprisonment of three years. PSR 11 46-4 7.

•   In 1975, the defendant was convicted of assault with a dangerous weapon with intent to
    do bodily harm in the Western District of Washington in connection with a stabbing of
    another inmate and was sentenced to a term of imprisonment of five years. PSR 1148-
    49.

•   In 1980, the defendant was convicted on four counts of bank robbery in the District of
    Nevada and sentenced to a term of imprisonment ten years. Four other bank robbery
    charges were dropped at the time in a plea agreement. PSR 1151 -52.

•   In 1981 , the defendant was convicted on two counts of robbery in state court in Nevada
    and sentenced to a term of imprisonment of nine years. PSR 11 53-5.

•   In 1988, the defendant was convicted on three counts of bank robbery in the
    District of Utah and sentenced to a term of imprisonment of 262 months. In at least
    one of the robberies, the defendant advised the teller that he was in possession of a
    bomb. PSR 11 56-60.

•   In 1988, the defendant was convicted on two counts of bank robbery in the District
    of evada but was sentenced in the Utah case above pursuant to Federal Rule of
    Criminal Procedure 20. In one of the robberies Stolarz displayed a weapon, and in
    the other he displayed a fake bomb. PSR ~161-64.


•   In 1989, the defendant was convicted of one count of armed bank robbery in the

                                            7
            Case 1:11-cr-00230-CM Document 34 Filed 12/08/20 Page 8 of 11




           Eastern District of Louisiana and sentenced to a term of imprisonment of 25 years.
           Stolarz used a pistol and a fake bomb to commit the robbery. PSR ~~ 65-68.


When the Stolarz was arrested before the 1988 and 1989 convictions, he admitted to having

robbed a total of 14 banks in the less than three months since he was released from federal

custody, and he was not prosecuted for several of those robberies. PSR ~ 72.


           That brings us to the instant offense. In 2010, while serving concurrent sentences for

bank robbery-one of 262 months imposed by the Di strict of Utah, and one of 25 years

imposed by the Eastern District of Louisiana (PSR ~ 5)-the BOP transferred Stolarz to a

residential reentry center in Salt Lake City (PSR~ 6). Rather than have BOP officers escort

him, however, the BOP provided Stolarz with a bus ticket to the airport in Philadelphia and

instructed him to board a flight to Utah from there. Id. Stolarz boarded the bus on October 13,

but he did not get on the plane to Utah. PSR ~ 6. Instead, he boarded a bus to Atlantic City and

spent the night in a casino. PSR ~ 6. The next day , he boarded another bus, this time to New

York City. PSR ~ 7. When he arrived, he began searching stores for a toy handgun. PSR ~ 7.

When he could not find one, he bought a knife instead. PSR ~ 7. Later in the day on October

14, Stolarz entered a Chase Manhattan branch at Penn Plaza with the knife. PSR ~ 8. Stolarz

demanded money from an Assistant Branch Manager and threatened to stab her. PSR ,r 8. He

also approached an Assistant Manager, pointed the knife at him, and threatened to stab him

and to stab a customer. PSR ~ 9. Stolarz ultimately left the bank without obtaining any money.

PSR   ,r   10. Police officers quickly located him and ordered him to drop the knife he was

holding. PSR ~ 10. When he refused, one of the officers shot him in the thigh, and he was

arrested. PSR     ,r 10.
                                                  8
          Case 1:11-cr-00230-CM Document 34 Filed 12/08/20 Page 9 of 11




         When I sentenced defendant nearly a decade ago I said:


       I've been doing this for 16 years now, 16 ½ years now, I have never
       encountered anything, anything like your criminal history ... I don't believe it
       is possible to protect society from you any way other than by keeping you in
       jail. You deserve no mercy ... The fact that you are old and may die in prison
       is a matter of indifference to me, given your record and given how you have
       chosen to live your life, and given the overwhelming need not to add to your
       long list of victims by exposing anybody to you in the future.

0kt. 29-1 at 10, 14, 15.


        So why should the Court show this man compassion now?

        Stolarz able counsel, Annalisa Miron, acknowledges that Stolarz has a " lengthy criminal

histo ry" (understatement), and that the Court was indifferent at the time of sentencing to the

prospect of him d ying in prison; she asks nonetheless that the Court see Stolarz now in a

different light. She suggests that "even at his advanced age, he is capable of reform." According

to counsel, Stolarz attended Catholic services during his last stint in prison and that that has

turned his life around. She says his new-found faith has " provided him a sense of purpose and

commitment to leading a rule-followi ng and law-abiding life during his imprisonment." Indeed,

Cardinal Joseph W. Tobin, Archbishop of Newark, New Jersey, has written a letter in support of

Stolarz motion, the Cardinal saying Stolarz attended Catholic mass at the prison where the

Cardinal ministered, and that they had conversed on numerous occasions. See Lener of Cardinal

Tobin, Defendant's Motion, Ex. E. Counsel says that defendant has been a " model priso ner for a

decade"-and BOP records would bear that assertion out- which "demonstrates that change is

possible even for people who have been deemed incorrigible." He is presently scheduled to be

released in little over a year.



                                                  9
          Case 1:11-cr-00230-CM Document 34 Filed 12/08/20 Page 10 of 11



       If it were not for defendant's extensive record--one reminiscent of the character played

by Robert Redford in the 2018 film "The Old Man and the Gun"- I would release this soon-to-

be 80 years old man who has served 90% of a 16 years sentence, and who will be eligible for

release to a Residential Reentry Center in the next couple of months. Unfortunately, Stolarz has

proven to be and incorrigible recidivist so the usual arguments about how the elderly are unlikely

to recidivate ring hollow in this case.

        But the fact is that Stolarz has not much longer to serve. He will be in residential reentry

very soon. Accelerating that by placing him on strict home confinement with location monitoring

is not inappropriate given the current circumstances.

        The Federal Defenders have been working with former Governor Jim McGreevey, now

the Chairman of the New Jersey Reentry Corporation, to formulate a robust plan that will support

Stolarz's return to the community. According to McGreevey:

        John was a gifted student growing up. He subsequently studied at a Kansas City
        community college, earning two degrees, while also becoming fluent in English,
        Polish, and Spanish.

        John is presently residing at the Federal Penitentiary in Allenwood, PA, where he
        is currently incarcerated. He is currently confronting numerous health issues
        including polyneuropathy, polyarthritis, heart disease, thrombosis,
        hyperlipidemia, hypertension, and chronic bedsores. While at Bureau of Prisons,
        he served as a tutor for GED courses, taught English grammar and beginner
        Spanish to fellow inmates, and became a valuable teacher to his fellow inmates.

        At 79 years old, it is my impression that John would seek to return to ew Jersey
        where the remnant of his family is located. ew Jersey Reentry Corporation
        (NJRC) would seek to commence the reentry process by contacting his family to
        determine levels of support, while also registering John for Medicaid supported
        age appropriate independent living. In addition, it would be our intention to
        connect John with appropriate services, including medical and healthcare
        services, identification and driver's license, his interest and ability in securing part
        time employment, as well as any required psychiatric and mental health services.
        Should he be granted compassionate release, it is our intent that the NJRC can
                                                   10
          Case 1:11-cr-00230-CM Document 34 Filed 12/08/20 Page 11 of 11




        provide John with the necessary supportive services to lead a healthy, productive,
        and law-abiding life.

Stolarz Motion, Exhibit C.

        Stolarz motion for compassionate release pursuant to 18 U.S.C. § 3582(c)( l)(A) is

granted. His sentenced is reduced to time served. Upon release, Stolarz shall serve an

additional special period of 12 months of supervised release, during which he will be

subject to the special conditions set forth in the judgment entered in this case on October

31, 2011 (Docket Entry # 19), and an additional special condition of 12 months of home

detention. During the home detention period, Stolarz may leave the approved residence

only for medical treatment, religious services, and other activities approved by the United

States Probation Office. Following the completion of the special period of supervised

release, Stolarz will commence service of the three-year supervision period that was

imposed on him by the October 31 , 2011 Judgment, subject to the special conditions set

forth therein. 4


Dated: December 8, 2020


                                                   Colleen McMahon
                                                     Chief Judge




4In addition to this memorandum decision, the Court will issue an accompanying order: "Order Granting Motion for
Sentence Reduction Under 18 U.S.C. § 3582(c)( I)(A)," for inter alia service on the BOP.
                                                       II
